Citation Nr: 9927957	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  98-19 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from June 1951 to June 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1998 rating decision from the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which continued a 10 percent evaluation for service-
connected chronic lumbosacral strain.  


REMAND

At the July 1999 hearing, the veteran stated that he was 
being treated by a private physician, Dr. C., and a private 
chiropractor for his service-connected back condition.  
Records of this treatment are not of record.  In addition, 
the veteran reported experiencing muscle spasm and pain on 
motion.  The most recent VA examination in December 1997, 
made no finding regarding muscle spasm or limitation of 
motion due to pain. 

Overall, the Board is of the opinion that additional 
development of the record is needed in order to determine the 
underlying medical issues to enable the Board to render a 
final determination.  Accordingly, the case is REMANDED to 
the RO for the following development:

1. The RO should request that the veteran 
identify all medical care providers who 
treated him for lumbosacral strain, which 
are not already of record, specifically 
the records of chiropractic treatment and 
treatment by Dr. C., as identified by the 
veteran at the July 1999 hearing.  After 
securing the necessary release, the RO 
should attempt to obtain these records.

2. The RO should arrange for an examination 
of the veteran by an appropriate VA 
specialist for the purpose of 
ascertaining the current nature and 
extent of severity of the veteran's 
lumbosacral strain.  The claims file and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  
The examiner should perform any testing 
necessary to provide an assessment of the 
veteran's condition, including range of 
motion testing.  The examiner should 
express an opinion as to whether pain and 
functional loss are additionally 
disabling.  The examiner should note 
whether or not the following are 
manifest:  muscle spasm, crepitation, 
limitation of motion, weakness, excess 
fatigability, incoordination and impaired 
ability to execute skilled movement 
smoothly, pain on movement, swelling, 
deformity, atrophy of disuse, instability 
of station, disturbance of locomotion, or 
interference with sitting, standing, and 
weight-bearing.  With respect to 
limitation of motion, the examiner should 
opine whether such limitation is 
"slight," "moderate," or "severe."

3. The RO should carefully review the 
examination report to ensure that it is 
in full compliance with this remand, 
including all of the requested findings 
and opinions.  If not, the report should 
be returned to the examiner for 
corrective action.  

4. The RO should then adjudicate the claim 
for an increased evaluation for service-
connected lumbosacral strain.  If the 
claim remains denied, the veteran should 
be furnished with a supplemental 
statement of the case which summarizes 
the pertinent evidence, fully cites any 
applicable legal provisions not 
previously provided, and reflects 
detailed reasons and bases for the 
decision.  The veteran should then be 
afforded the applicable time period in 
which to respond.  

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The veteran need take no action until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


